 16
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 4
 
 
Noel C
anning
, a Division of
 
the Noel Corporation,
 
and
 
Teamsters Local 
760
.  
Case 19

CA

0
32872
 
February 8
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
F
LYNN
,
 
AND 
B
LOCK 
  
 
On September 26, 
2011, Administrative Law Judge 
Gerald A. Wacknov issued the attached decision.  The 
Respondent, Noel Canning, filed exceptions and a su
p-
porting brief, and the Acting General Counsel filed an 
answering brief.  
 
 
The National Labor Relations Board has delega
ted its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions
1
 
and briefs, and has decided to 

2
 
and conclusions, to 
clarify 
 
his
 
 
 
remedy,
3
 
 
and
 
 
to
  
 
adopt 
  
the 
 
recommended 
 
                                        
                  
 
1
  


employees 
what they wanted if only they would get out of the Union, 
independently violated Sec. 8(a)(1).
 
2
  


s-

ibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
bas
is for reversing the findings. 
 
 


u-

record, we are satisfi

merit. 
 
3
  
The Respondent shall make whole the unit employees for any 
losses attributable to its failure to execute the 2010 agreement in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 682 (1970)
, 
enfd. 
444 F.2d 502 (6th Cir. 1971)
, with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987)
, compounded dail
y 
as prescribed in 
Kentucky River Medical Ce
nter
, 356 NLRB 
6
 
(2010)
.
 
The Respondent shall also make whole its unit employees by making 
delinquent contributions to the Union Pension Trust Fund that have not 
been made since October 1, 2010, including any additional amounts 
due the funds in accordance 
with 
Merryweather Optical Co.
, 240 
NLRB 1213, 1216 fn. 7 (1979).  Further, Respondent shall be required 
to reimburse its unit employees for any expenses ensuing from its fai
l-
ure to make the required fund contributions, as set forth in 
Kraft 
Plum
b
ing & Heating
, 252 NLRB 8
91 fn. 2 (1980)
, enfd. mem. 
661 
F.2d 940 (9th Cir. 1981)
.
 
Such amounts should be computed in the 
manner set forth in 
Ogle Protection Service
, supra, with interest 
at the 
rate
 
prescribed in 
New Horizons for the Retarded
, supra, 
compounded 
daily as prescribed in 
Kentucky River
 
Medical Center
, supra.  
To the 
extent that an employee has made personal contributions to the Union 
Pension Trust Fund that have been accepted by the Fund in lieu of 

n-
quency, Respondent wi
ll reimburse the employee, but the amount of 
such reimbursement will constitute a setoff to the amount that R
e-
spondent otherwise owes the Fund.  
 
Order as modified and set forth in full below.
4
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respond
ent, Noel Canning, a division of the Noel Corp
o-
ration, Yakima, Washington, its officers, agents, succe
s-
sors, and assigns, shall 
 
1.
 
Cease and desist from
 
(a)  Failing and refusing to bargain with the Union in 
good faith by refusing to reduce to writing and
 
to execute 
a collective
-
bargaining agreement reached with the U
n-
ion, Teamsters Local 760, embodying the terms agreed to 
on December 8, 2010, and ratified by the employees on 
December 15, 2010, including payment of a retroactive 
bonus, thereby repudiating 

 
(b)
 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to 
effectuate the poli
cies of the Act.
 
(a) 
E
xecute a collective
-
bargaining agreement embo
d-
ying the terms reached with the Union on December 8, 
2010, and ratified by the employees on December 15, 
2010, for all employees in the following appropriate ba
r-
gaining unit:
 
 
All 
production employees, including lead production, 
dock/warehouse employees, including lead dock/
 
warehouse, quality control mixer, maintenance e
m-
ployees, mechanics, construction worker employees, 
utility employees; excluding all other employees, 
guards, off
ice clerical employees, owners and superv
i-
sors as defined in the Act.
 
 
(b) Give retroactive effect, to Octo
ber 1, 2010, to the 
provisions 
of the collective
-
bargaining agreement 
reached with the Union on December 8, 2010, and rat
i-
fied by the employees on De
cember 15, 2010, and apply 
the terms of that agreement for the agreed
-
upon 2
-
year 
duration, through September 30, 2012.
 
                                        
                  
 
4
  

appropriate remedial language for the violati
on found, and we have 
substituted a new notice to conform to the Order as modified.  We note, 
specifically, that the modified Order does not require the Respondent to 
execute a contract with a 3
-
year term, but only to execute a contract 
embodying the agree
ment reached by the parties on December 8, 2010, 
and ratified by the employees on December 15, 2010, which agreement, 
as found by the judge, was for a 2
-
year term.
 
For the reasons stated in his dissenting opinion in 
J. Picini Flooring
, 
356 NLRB 
11
 
(2010), 
Member Hayes would not require electronic 
distribution of the notice. 
 
 NOEL CANNING
 
17
 
(c) Make all affected unit employees and the union 
pension trust whole, with interest, for any loss of wages 
or retroactive pension amou
nts.
 
(d) Make all affected unit employees whole, with i
n-
terest, for the retroactive bonus (made to compensate 
employees for the length of time it took to get a contract) 
agreed upon by the Respondent and 
the 
Union on D
e-
cember 8, 2010. 
 
(e) 
Preserve and, wi
thin 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
o
rds and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amounts due under the terms of 
this Order.
 
(f) 
Within 14 days after service by the Region, post at 
its facility and 
place of business in Yakima, Washington, 

5
  
Co
p-
ies of the notice, on forms provided by the Regional D
i-
rector for Region 19, after being signed by the Respon
d-

 
the 
Respondent and maintained for 60 consecutive days in 
conspicuous places, including all places where notices to 
employees are customarily posted.  In addition to phys
i-
cal posting of paper notices, notices shall be distributed 
electronically, such as by
 
email, posting on an intranet or 
an internet site, and/or other electronic means, if the R
e-
spondent customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, 
d
efaced, or covered by any other material.  If the R
e-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and forme
r employees employed 
by the Respondent at any time since December 8, 2010.
 
(g) 
Within 21 days after service by the Region, file 
with the Regional Director for Region 19 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attest
ing to the steps that the Respondent has 
taken to comply.
 
                                        
                  
 
5
  
If this Order is enforced by a judgment of a United States court of 

a-

d Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we 
violated Federal l
abor law and has ordered us to post and 
obey this notice.
 
 
FEDERAL LAW GIVES YO
U THE RIGHT TO 
 
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose 
not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
refuse to bargain with the Union in good 
faith by not reducing to writing and signing a collective
-
bargaining agreement reached with the Union, embod
y-
ing the terms agreed to on December 8, 
2010, and rat
i-
fied by employees on December 15, 2010, including 
payment of a retroactive bonus, thereby repudiating the 
agreement. 
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above
.  
 
W
E WILL 
execute a collective
-
bargaining agreement 
embodying the terms reached with the Union on Dece
m-
ber 8, 2010, and ratified by employees on December 15, 
2010, for all employees in the following appropriate ba
r-
gaining unit:
 
 
All production employees,
 
including lead production, 
dock/warehouse employees, including lead dock/ware
-
house, quality control mixer, maintenance employees, 
mechanics, construction worker employees, utility e
m-
ployees; excluding all other employees, guards, office 
clerical employee
s, owners and supervisors as defined 
in the Act.
 
 
W
E WILL 
give retroactive effect, to October 1, 2010, to 
the collective
-
bargaining agreement, and apply the terms 
of that agreement for the agreed
-
upon 2
-
year duration, 
through September 30, 2012.
 
W
E WILL 
ma
ke our unit employ
ees and the 
u
nion pe
n-
sion trust whole, with interest, for any loss of wages or 
retroactive pension amounts.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
18
 
W
E WILL 
make
 
our unit employees whole, with inte
r-
est, for the retroactive bonus. 
 
 
N
OEL 
C
ANNING
,
 
A 
D
IVISION OF THE 
N
OEL 
C
ORP
.
 
 
Ry
an Connolly, Esq
., 
for the General Counsel.  
 
Gary Lofland, Esq. 
(Lofland and Associates),
 
of Yakima, 
Washington, for the Respondent.
 
Bob Koerner, 
Business Representative, 
Teamsters 
Local 760, 
of Yakima, Washington for the Union.
 
 
 
DECISION
 
S
TATEMENT OF TH
E 
C
ASE
 
G
ERALD 
A.
 
W
ACKNOV
, Administrative Law Judge.
 
Pursuant 
to notice, a hearing in this matter was held before me in Y
a-
kima, Washington, on June 21 and 22, 2011. The charge was 
filed by Teamsters Local 760 (the Union) on Decem
ber 15, 
2010, and an amended charge was filed by the Union on Febr
u-
ary 7, 2011. Thereafter, on March 31, 2011, the Regional D
i-
re
c
tor for Region 19 of the National Labor Relations Board (the 
Board) issued a complaint and notice of hearing alleging a vi
o-
lati
on by Noel Canning, a Division of the Noel Corporation (the 
Respondent) of Section 8(a)(1) and  (5) of the National Labor 
Relations Act, as amended (Act). The Respondent, in its answer 
to the complaint, duly filed, denies that it has violated the Act 
as al
leged.
 
The parties were afforded a full opportunity to be heard, to 
call, examine, and cross
-
examine witnesses, and to introduce 
relevant evidence.  Since the close of the hearing, briefs have 
been received from counsel for the General Counsel and cou
n-
sel 
for the Respondent. Upon the entire record, and based upon 
my observation of the witnesses and consideration of the briefs 
submitted, I make the follow
ing
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent, a Washington state corporation, maintains 
an office
 
and place of business in Yakima, Washington, where 
it is engaged in the business of bottling and distributing Pepsi
-
Cola products. In the course and conduct of its business oper
a-
tions the Respondent annually derives gross revenues in excess 
of $500,000, a
nd annually purchases and receives at its Y
a-
kima, Washington facility goods, products, and materials va
l-
ued in excess of $50,000 directly from points outside the State 
of Washington. It is admitted and I find that the Respondent is, 
and at all material tim
es has been, an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 
II
.
  
THE LABOR ORGANIZATI
ON INVOLVED
 
It is admitted, and I find, that the Union is and at all times 
material has been, a labor organization within the
 
meaning of 
Section 2(5) of the Act.
 
III
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Issues
 
The principal issues in this proceeding are whether the R
e-
spondent has violated and is violating Section 8(a)(1) of the Act 
by certain statements made during the course of b
argaining, and 
whether the Respondent has violated Section 8(a)(5) and (1) of 
the Act by refusing to execute and enter into a collective
-
bargaining agreement verbally agreed to by the parties during 
negotiations. 
 
B. Facts 
 
The parties had maintained a lon
g
-
standing collective
-
bargaining relationship over successive collective
-
bargaining 
agreements. The prior collective
-
bargaining agreement exten
d-
ed from May 1, 2007, to April 30, 2010.
1
 
The collective
-
bargaining unit is described as follows:
 
 
All production
 
employees, including lead production, 
dock/warehouse employees, including lead dock/warehouse, 
quality control mixer, maintenance employees, mechanics, 
construction worker employees, utility employees; excluding 
all other employees, guards, office clerica
l employees, owners 
and supervisors as defined in the Act.  
 
 
The current set of negotiations commenced on June 26. N
e-
gotiations took place on June 26, July 7, August 19, October 
26, November 15, and December 8. The complaint alleges and 
the Respondent den
ies that the parties reached agreement on a 
contract during the December 8 bargaining session.
 

r-
ing the course of bargaining, the chief negotiator for the Union 
was Business Representative Bob Koer
ner.  He was accomp
a-
nied by the shop steward, Eddie Ford, and union member Matt 
Urlacher; however, during the December 8 session, Ford, who 
had sustained an injury, was replaced by union member Mark 
Weber. The Respondent was represented by Roger Noel, the 

-
president, Sam Brac
k-
ney, plant manager, Larry Estes, chief financial officer, vice
-
president, and secretary, and Cindi Zimmerman, treasurer, al
t-
hough not all of these individuals were present at all the negot
i-
ating ses
sions. The record does not reflect whether there was a 
chief negotiator designated by the Respondent.
 
Business Representative Koerner took notes at each bargai
n-
ing session. The notes were introduced into evidence.  Koerner 
testified that Zimmerman and othe
r members of the Respon
d-

Weber testified, infra, that he observed Zimmerman taking 
notes at the December 8 session.
 
The essential sticking points during negotiations involved 
wage and pension issue
s.
2
 
All other matters had been resolved. 
                                        
                  
 
1
 
All dates or time periods hereinafter are within 2010
,
 
unless othe
r-
wise specified. 
 
2
 
During negotiations, the Respondent and Union 
agreed to permit 


pension plan.  A vote was taken, apparently sometime between the 
October 26 and November 15 bargai
ning sessions, and the employees 

 
 NOEL CANNING
 
19
 
As testified to by Koerner and Weber, agreement was reached 
on December 8 that the Union would take back two 
wage/pension proposals to the unit employees for a secret
-
ballot vote; that the Union and Respondent would
 
be bound by 
the outcome of the vote;
3
 
and that subject to the outcome of the 
vote, an agreement had been reached.
 
Koerner testified that on December 8, after other proposals 
were discussed, the Union countered with a proposal of a 2
-
year agreement providi
ng for a 45
-
cents
-
per
-
hour increase for 
each of the 2 years, with the employees to determine by vote 
how much of the wage increase they wanted to divert to the 


ical insurance through the 

would receive a bonus of $485 ($380 after taxes) to compensate 
them for the length of time it had taken to reach a successor 
agreement.
 
Koerner testified that the Respond
ent countered with 40 
cents per hour for each year, also with the foregoing unde
r-
standings regarding the bonus and medical insurance.  Al
t-

r-
proposal, the Respondent believed the employees would be 
bett
er off and would be putting more money in their pockets if 
they accepted an earlier offer proposed by the Respondent.  
This offer provided that the employees be required to contribute 
to a portion of their medical insurance; that for the first year of 
the 
contract they would receive a wage increase of 78 cents per 

n-
sion trust; and that for the second year of the contract they 
would receive a wage increase of 33 cents per hour, with no 
additional am

 
Koerner then proposed that the employees vote on each of 

agreeable to the Respondent. Koerner agreed the Union would 
remain neutral and would not state a pref
erence for either pr
o-
posal. It was further understood and agreed that whichever 
proposal was selected by the employees, the bonus of $485 
($380 after taxes) would remain the same. The December 8 
meeting ended, according to Koerner, when the parties shook 
h
ands and Koerner and Zimmerman agreed that Zimmerman 
would forward to him an email setting forth the understanding 
they had reached. 
 
Weber, a current employee, has worked for the Respondent 
for 32 years. As noted, he was substituting for Shop Steward 
Ford
 
at the December 8 session, the first bargaining session he 

take down notes basically and then go back to the Plant and tell 

agreemen
t had been reached at that session he wrote down what 


everything correct in my mind about the two proposals I was 

 
He explained this to the group, namely, 
that he had to make sure he had everything right, and reiterated 
to the group what had been agreed upon.  Weber testified that 
                                        
                  
 
3
 
According to Koerner
,
 
the Union was to remain neutral prior to the 
vote and not advocate its position. 
 


wed from his notes each comp
o-

[Koerner] had ironed out to take back to the employees for 
them to decide which of either they wanted to do and accept or 

 
Weber further testified that after he go

n-

said he (Noel) was confused about whether the starting date of 
the new contract would be October 1 or November 1. Both 

N

was the end
 
. . . 

d-
ded in agreement, and no one voiced any objections to the 
agreed upon terms as reiterated by Weber and confirmed by 
Zimmerman.  CFO Es


the process, and was the first to leave. 
 


 
1, 2 year contract, N
egotiations 

according to Weber, concerns the next set of negotiations for 
the succeeding contract beginning in 2012.  In this regard, W
e-
ber testified he asked Zimmerman whether the parties could 
be
gin the next set of negotiations while the contract was still in 
effect in order to avoid the instant awkward situation of begi
n-
ning negotiations after the expiration of the contract.  Zimme
r-
man said, according to Weber, that we could start negotiations 

ight after Labor Day and by October 1
st
 
[2012] we could 


 
During the course of negotiations, according to Weber, Ro
g-

t of 





this guy

pointing at Bob Koerner 
there

he said
 
this guy will slap a lawsuit on me
 
. . . 
something 


e-



 
4
 
Although there is some minor variance i
n the testimony of 
Koerner and Weber,
5
 
their testimony is consistent regarding the 
terms of the agreement and how it was to be voted on by the 
unit employees; and the notes they each took are consistent 
with this understanding.
 
On the following workday mor
ning, December 9, in the 
lunchroom, in the presence of Plant Manager Brackney, Weber 
                                        
                  
 
4
 
Koerner also testified that Brackney cautioned Noel about makin
g 



e-
thing to the effect that the employees would be
 
better off without the 
Union. 
 
5
 
For example, Koerner testified that Zimmerman recounted the 
terms of the agreement to Weber, whereas Weber testified that he r
e-


 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
20
 
was explaining the terms of the two proposals to the employees 
at work.  The employees, according to
 
Weber, very much liked 



 
some point 
that morning, Weber and Brackney agreed that they were both 

been without a contract for quite some time. Brackney said, 

 
Later that day, accor
ding to Weber, he and Brackney talked 


the employees would each put in 
$10 and the highest poker hand, derived from the check nu
m-
bers on the retroactive checks to be paid to the employees to 
compensate them for the lost wages du
ring the course of ba
r-
gaining, would win the pool. 
 
Apparently on the same day, Weber learned from Koerner 
that Roger Noel was changing his mind regarding the agre
e-
ment.  On that day Weber went around the plant telling e
m-
ployees that Roger Noel was backing
 
off on the agreement.  
While he was talking with two employees, Brackney happened 

-

o-

remember now Sam when I asked Cindi [Zimmerman]

I have 
to get this all right and everything and Sam completed my se
n-
tence for me.  He said yes, you had to get it all right because 
you had to take it back to the guys the next day and be able to 

changin
g his mind, and Brackney said he did not know why 
Roger Noel would change his mind.      
 
As noted above, Koerner testified that at the conclusion of 
the December 8 negotiating session, he asked Zimmerman to 
email to him the agreement they had just reached
, and shook 


room to conduct the vote of the unit members.  It was agreed 
that the room would be available to the Union for the vote. 
Koe


6
 
On the following day, December 9,  Zimmerman sent 

i-

th above: 
the 40
-
cent
-
per
-
hour increase for each of the 2 years of the 
agreement remained the same, but for each of the 2 years the 


r-
ence.
 
 
On December 10, in the morning, Koerner sent Zimmerman 

was Tentatively Agreed on December 9,
7
 
(sic) 2010.  We need 
get this resolved prior to Wednesday.  Mark [Weber]  and
 
Matt 
[Urlacher] have been explaining to the other employees the 


                                        
                  
 
6
 

timony is not inconsistent with that of Weber regar
d-
ing who would send the typed version of the agreement to whom, as 
Weber had left the meeting before its conclusion; it is probable that 
both versions are correct.  
 
7
 
This date is obviously incorrect as n
o further negotiations took 
place after December 8.
 
was proposed as $.40 per hour with the employees diverting 
whateve
r portion to pension which would be voted by the 

 
 


m-

e-
cember 15, 2010, at the Respond

 
 
On the evening of December 10, Koerner spoke by tel
e-
phone with Roger Noel; Zimmerman and Estes were also li
s-
te
n
ing on a speakerphone. It was a confrontational convers
a-

o-
posal was not what was agreed to, and that the $.10 pension 
amount had never even been discussed at the table. Noel, a
c-
cording to Koerner, simply replied that was the amount he was 
going to allow the employees to put in the pension trust. Noel 
also said, 

in writing and it was his company and he had the right to make 

right to renege on the tentative agreement, and that the Union 
intended to go a
head with the ratification vote as agreed upon.
8
 
The ratification vote was conducted on December 15, as 
scheduled. The unit employees over
whelmingly approved the 



amount of the wage increase 
into the pension trust. Immediat
e-
ly after the vote Koerner walked across the street from the plant 
meeting room to the corporate offices, and showed the tally of 
ballots to Roger Noel and Brackney.  Noel wadded up the tally 


at Koerner.
 
On the following day Koerner received two letters from 


stating that the parties were at im
passe. The second letter a
d-
vised Koerner to refer all further communications in writing to 

 
 

fied that 
during the 2
-
1/2
-
hour December 8 negotiating session there 
was at first some initia
l confusion over the cost to employees 
                                        
                  
 
8
 
The Respondent points out in its brief some rather confusing la
n-

[Noel] that I was voting the contract on Wednesday and that I woul
d 

noting
 

maintains that this language should be interpreted to mean that Koerner 
intended to have the employees vote on somethi

what he believed had been agreed upon on December 8. Koerner, when 
questioned about this, believed the language in his affidavit was co
r-

was simply a matter of arithmet
ic. Thus, he explained the notes he took 
of the agreement on December 8, state, regarding the retroactive bonus, 

.

after taxes, a fixed amount on which the parties had agreed and which 
w
as a component of either alternative proposal. While Koerner so test
i-
fied, I believe it is more likely that the quoted language also confused 
Koerner, and that the affidavit simply contained a spelling error.  That 

. . . 
nothing diffe


m-
ployees voted on anything different from what had been agreed to on 
December 8. 
 
 NOEL CANNING
 
21
 
should they contribute to the medical plan, as proposed by the 


been common ground. Then there was 
(sic) still some issues to 

 
9
   

follows:
 
 
He went through the 40 cents an hour and whether or not the 
employees could determine how much went into 
the pension.  
Then we went over the second proposal, which was a larger 
amount of money per hour and they [the employees] contri
b-
uted to the medical expense.
 
 


 

acknowledge to Weber that an agreement had been reached. 



hen we 



and also according to 
Brackney and Estes

 
only Roger Noel had the authority to say 
yes or no on behalf of the Respondent, and Noel never said 
during th

the proposal that employees will be able to determine the 

 
Koerner testified that Zimmerman took notes during the ba
r-
gaining sessions and hi
s affidavit specifies that he observed 
Zimmerman taking notes at the December 8 session; and Weber 
testified that he too observed Zimmerman taking notes during 
the December 8 session.  However, Zimmerman neither pr
o-
duced any notes nor testified that she di
d not take notes during 
the December 8 session or a
ny of the earlier
 
sessions, nor ot
h-
erwise explained the absence of her notes.
 
The Respondent called Matthew Urlacher as a witness.  

bargaining t
eam, has worked for the Respondent for 41 years. 
Urlacher testified that at the December 8 meeting both sides 

 
. . . 
[and] disagreed quite a bit on 
. . . 
what they 

table, 

talking about when they got back. Roger and Bob were mainly 

agreed upon during the December 8 session, what the respe
c-
tive positions of the p
arties were, or what issues remained to be 
resolved.  Although he voted in the ratification vote, he was not 
asked whether the ratification vote reflected what had been 
agreed to on December 8.
 
Plant Manager Sam Brackney testified that shortly before the 
D
ecember 8 meeting ended, Weber asked questions about 

down. Zimmerman did not tell Weber that the company had 
                                        
                  
 
9
 
Zimmerman was not asked to elaborate and did not elaborate. She 
was no
t asked to explain and did not explain the parameters of the 



r the 
initial confusion over the medical plan had been resolved.
 

increase that would be div


 
The meeting ended with the understanding that the Respon
d-

 
Regarding his various conversations with Weber a
bout the 
matter, Brackney testified that the following morning he did 

e-

Brackney did not testify about what he discussed with Weber 
that morn
ing, and maintains the remark that he made referred 
not to any agreement reached at the meeting, but rather to the 
fact that he knew the Respondent was going to present to the 

be from the compan
y and I knew the employees would accept 

made aware of this new offer by an email sent to him by Zi
m-
merman.  However, when the email from Zimmerman was 
produced by the Respondent, upon the Ge

e-
mand at the hearing, showing that the email from Zimmerman 
was a copy of the email Zimmerman had sent to Koerner at 
4:02 
p.m.
 
and forwarded to Brackney at 4:11 
p.m.
, Brackney 
recanted his prior testimony, said he had been mistaken, and 
th
at he had learned about the proposal during a face
-
to
-
face 
conversation with Zimmerman that morning prior to his co
n-
versation with Weber.  Zimmerman told him what the proposal 
was going to be and asked him if he thought the employees 
would accept it, and B


the Union would accept such an offer.
 
Brackney was not asked about his later conversation with 

test
i-
fied to by Weber, supra.
 
The following day, according to Brackney, he and Weber did 
have a further conversation about the matter. They were talking 


ber
 
thought the 



how much went into the pension trust fund. Brackney simply 


e-
cause he
 


 
sure, but I had not seen it, but I knew 



 
Roger Noel testified that during 
the December 8 negoti
a-



t-

en the 

d-
ent was not ready to make any kind of commitment to the U
n-

r-

meeting, accord


phone conversation with Koerner on December 10, Noel said 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
22
 
he wanted to continue negotiations with Koerner, but Koerner 
refused to negotiate further. 
 
CFO L


i-
fy that the December 8 meeting was chaotic or disorganized or 

during the course o
f the meeting. Estes did not testify regarding 




 
On Jan
uary 13, 2011, the Union sent copies of the new co
l-
lective
-
bargaining agreement,
10
 
executed by John Parks, secr
e-
tary
-
treasurer of the Union, reflecting the terms ratified by the 
unit members as discussed above. Koerner also hand delivered 
an executed copy t
o the Respondent. To date the Respondent 
has refused to execute the contract or honor the terms of the 
new agreement, including the payment of the retroactive bonus 
to the employees.
 
Analysis and Conclusions
 
I found Koerner and Weber
11
 
to be highly credible
 
witnesses, 
with their contemporaneous notes of the December 8 meeting 
reinforcing their mutually consistent testimony regarding the 
agreement reached at that meeting. In contrast, it is significant 

otes 
of the meeting or explained why no notes were available.  Nor 

her taking notes. I therefore conclude that Zimmerman did in 
fact take notes and that her notes would not support the R
e-

s position that no agreement was reached. 
 
The testimony of Noel, Zimmerman, Brackney, and Estes 
was abbreviated, conclusionary, nonspecific, and unconvincing. 
It is significant that none of these individuals stated what pr
o-
posals were in fact made by eith
er the Respondent or the Union 

very precise testimony in which he specifically quoted Noel. 

December 8 meeting, after the terms of the a
greement had been 
reviewed and confirmed by Weber and Zimmerman, and after it 
had been further confirmed that the new contract would begin 
October 1, Noel finalized this understanding and meeting of the 
minds by concluding the substantive portion of the me
eting 

l-
lection of this colloquy stands unrebutted, and I credit Weber.  
 
                                        
                  
 
10
 
While there is no contention by the Respondent that the proffered 
contract is inaccurate in any respect, the contract language specifies 
that the contract extends from October 1, 2010
,
 
to S
eptember 30, 2013.  
This is apparently incorrect, as the parties had agreed upon a two
-
year 
term. 
 
11
 
Weber, a long
-
time employee who was present for just that one 
December 8 meeting as a replacement for the union steward, has not 
been shown to harbor any b
ias. He was simply recruited to attend the 
meeting at the last minute, in place of the injured union steward, with 
the understanding that he would be a messenger and report back to the 
employees what had occurred during negotiations. He explained this 
role
 

the accuracy of the information he would relay to the employees at the 
plant.  
 

with Weber on December 9 and 10 is also confusing. The sc
e-
nario pr
esented by Brackney regarding his discussion with 
Weber on the morning of December 9 is nonsensical and obv
i-
ously contrived.  According to Brackney, he told Weber he, 

he made this statement not b
ecause he was agreeing with W
e-
ber that an agreement had been reached, but rather because he 
knew that a new proposal (of which the Union had not yet been 
apprised, and which on its face was clearly inferior to the pr
o-
posal the Union favored during negotiat
ions) would nonetheless 


false, and he made this statement to Weber because he and 
Weber were of the common understanding that a new 
contract 
had in fact been reached. I so find. 
 
The Respondent maintains that because it strongly preferred 

h-
er reasons, it would not have agreed to permit the employees to 
unilaterally determine
 
how much of any wage increase would 

belied by the fact that on November 15 the Respondent made 

n-
sion proposal, presented to the Unio
n at the November 15 ba
r-
gaining session, was a written proposal as follows: 33 cents per 
hour for each year of a 2
-
year contract, with the additional 


the R
e-

 
Furthermore, given the fact that the Respondent did initiate 
such a written proposal on November 15, and the Union cou
n-
tered at the next negotiating session on December 8 with 45 
cents per year rather than 33 cents, as Koerner 
testified, supra, 
it is reasonable to assume, again as Koerner testified, that it was 
the Respondent that proposed a compromise figure of 40 cents 
per hour to which the Union agreed. I so find. 
 
The Respondent maintains that Washington State law pr
e-
cludes 
legal enforcement of verbal contractual agreements.  
Whatever the parameters of Washington
 
State law regarding 
verbal contractual agreements, this matter is not subject to state 
law.  Under Federal law, it is clear that the verbal agreement 
reached here is
 
valid and enforceable. Once a verbal agreement 
is reached by the parties, they are obligated to abide by the 
terms of the agreement even though those terms have not been 
reduced to writing. 
H. J. Heinz v. NLRB,
 
311 U.S. 514 (1941); 

 
Ass
ociation
 
(YWCA)
, 349 NLRB 
762, 771 (2007); 
Sunrise Nursing Home, Inc
., 
325 NLRB 380
, 
389 (
1998). 
 
On the basis of the foregoing, I find that the December 8 
bargaining session concluded with a verbal agreement and 
meeting of the minds on all substantive
 
issues of a collective
-
bargaining agreement, and, in addition, on the amount of the 
retroactive bonus for the unit employees. The agreement pr
o-
vided for the Union to conduct a vote of the unit employees to 
decide which wage/pension option to adopt, and fo
r the Union 
and Respondent to be bound by the results of the vote. The vote 
was conducted on December 15; the unit em
ployees voted to 



 NOEL CANNING
 
23
 
the employees would determine how much of the 40 cents to 
dive

prepared, executed, and forwarded the collective
-
bargaining 
agreement, reflecting the terms of the ratification vote, to the 
Respondent.  To date the Respondent has failed and refused to 
pay the e
mployees the agreed
-
upon retroactive bonus, or to 
execute and abide by the terms of the contract. By such conduct 
I find the Respondent has violated and is violating Section 
8(a)(5) and (1) of the Act as alleged. 

Ass
ociation
 
(YWCA)
,
 
supra.
 
The complaint also alleges that the statements by Roger Noel 
during the December 8 bargaining session violate Section 
8(a)(1) of the Act.  I credit Weber, who testified that during the 
negotiating session Noel twice said, apparently to Urlacher and
 


occasion Noel acknowledged that such a statement might be 

it. I conc

comments is sufficient to warrant a dismissal of this allegation 
of the complaint
. Siemens Building Technologies, Inc.
, 345 
NLRB 1108, 1115 (2005).  Accordingly, this allegation of the 
complaint is dis
missed. 
 
 
C
ONCLUSIONS OF 
L
AW AND 
R
ECOMMENDATIONS
 
1. The Respondent  Noel Canning, A Division of the Noel 
Corporation is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.
 
2. The Union is a labor organization within
 
the meaning of 
Section 2(5) of the Act.
 
3. 
The Respondent has violated Section 8(a)(5) and (1) of the 
Act as alleged in the complaint.
 
4.  The Respondent has not violated Section 8(a)(1) of the 
Act as found herein. 
 
T
HE 
R
EMEDY
 
Having found that the Respon
dent has violated and is viola
t-
ing Section 8(a)(5) and (1) of the Act, I recommend that it 
cease and desist therefrom and from in any other like or related 
manner interfering with, restraining, or coercing its employees 
in the exercise of their rights unde
r Section 7 of the Act, and 
that it take certain affirmative action designed to remedy the 
unfair labor practices and to effectuate the policies of the Act.  I 
shall recommend that the Respondent forthwith sign the colle
c-
tive
-
bargaining agreement embodying
 
the terms of the agre
e-
ment between it and the Union as found herein, and give effect 
to such agreement retroactive to October 1, 2010.  I shall fu
r-
ther recommend that the Respondent make whole its employees 
and the union pension trust fund, with interest,
 
for the amounts 
that would have would have been paid into the trust fund from 
October 1, 2010. Further, I shall recommend that the Respon
d-
ent pay to its employees the agreed
-
upon amount the employees 
would have received as a retroactive bonus, with intere
st. Fina
l-
ly, I shall recommend the posting of an appropriate notice, 

 
[Recommended Order omitted from publication.]
 
 
